IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                            No. 99-40454


UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee,

                               versus

CORNELIUS DEWITTE LOE, JR., also known as C.D. LOE;
BABO BEAZLEY LOE; LOE'S HIGHPORT, INC.,
                                        Defendants - Appellants.

                        Consolidated with
                        Case No. 99-40495

UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee,
                               versus

LOE'S HIGHPORT, INC.; BABO BEAZLEY LOE,
                                           Defendants - Appellants.

                        Consolidated with
                        Case No. 99-41470

UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee,

                               versus

BABO BEAZLEY LOE; LOE'S HIGHPORT, INC.,
                                           Defendants - Appellants.

                        Consolidated with
                        Case No. 00-40690

UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee,
                               versus

BABO BEAZLEY LOE; LOE'S HIGHPORT, INC.,
                                           Defendants - Appellants.
               Appeals from the United States District Court
                     for the Eastern District of Texas

                                   June 21, 2001

             ON PETITIONS FOR REHEARING AND REHEARING EN BANC

            (Opinion April 17, 2001, 5th Cir.,                 F.3d            )


Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and FISH,* District
Judge.

PER CURIAM:

       In a footnote, the panel opinion states that "[n]either party

appeals its money laundering convictions under counts 25, 29, 30,

and 31." United States v. Loe, 248 F.3d 449, 467 n.80 (5th Cir.

2001).      The   opinion      should   have     indicated   that    neither        party

challenges        its   conviction      under    these   counts     on   the       grounds

discussed in that section of the opinion, that the evidence was

insufficient to establish that at least $10,000 of the "traced"

funds was fraudulently obtained. As the opinion recognizes in the

same       footnote,    Babo    Loe     raised    a   more   general     sufficiency

challenge to Count 25, which the opinion rejected. Both Loe's

Highport, Inc. and Babo Loe also appealed their convictions on

counts 25, 29, 30, and 31 on a distinct rationale, arguing that the

indictment allowed for a non-unanimous jury verdict. This Court was



unpersuaded by Appellants' contention and affirmed the convictions

on these counts.


       *
      District Judge of the Northern District of Texas, sitting by
designation.
     With the clarification of this order, the Petitions for Panel

Rehearing are DENIED. No member of this panel nor judge in regular

active service on the court having requested that the court be

polled on Rehearing En Banc (Fed. R. App. and 5th Cir. R. 35), the

Petitions for Rehearing En Banc filed by Appellants Loe's Highport,

Inc. and Cornelius Dewitte Loe, Jr. and Appellee are also DENIED.